DETAILED ACTION
This office action is in response to applicant’s communication dated 10/11/2022. If needed, this communication is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Claims’ Status
Claims 1 and 5 are pending. 
Claims 1 and 5 are independent.
Claims 2-4 and 6-8 are cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Representative Independent Claim 5:
The representative claim 5 involves a method comprising the steps of (1) receiving team information, comprising a set of six teams, and the team information comprising a specific factor, (2) dividing based on the team information, said set of six teams into a first group and a second group to generate information concerning the first group and the second group, each of the two groups comprising three teams, (3) generating, based on the generated information, for each of the two groups, as part of first round, a match schedule, wherein the generating further comprises generating subsequent schedules wherein teams of one group play against teams of other groups in an iterative manner, (4) automatically determining a ranking of each team based on a set of parameters, wherein the ranking for each team is determined by assigning weight to each of the set of parameters, and wherein the ranking is further based on a leveling factor corresponding to the skill of the player, and (5) generating a final schedule based on the ranking of each team.
These limitations, as drafted, reflects a method that, under its broadest reasonable interpretation, covers steps of managing personal interactions (i.e., the personal interactions surrounding a sporting event(s)), except for the recitation of generic computer component(s) (i.e., “computing device”). In other words, other than reciting “computing device” nothing in the claim element precludes the steps from reciting an abstract concept of managing personal interactions. If a claim limitation, under its broadest reasonable interpretation, covers concepts of methods for managing personal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim, as mentioned above, recites the additional element of “at a computing device” (or “at the computing device”). The “computing device” in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to implement an abstract idea on a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim also recites the additional elements that further describe information received and the schedule information. Namely, concerning team information, “each team comprising 12 players” and “wherein the team information further comprises player-specific parameters indicative of performance of each of the 12 player and location information for each of the set of six teams”. Concerning the specific factor, “associated with each of six teams, wherein the specific factor indicates a region associated with the corresponding team”. Concerning the schedule information, “said schedule indicative of which teams play against the other in their respective group along with time of said play, each play being of a defined time period and each team getting a maximum of 10 overs for batting”. All of these descriptions of information amount to no more than generally linking the use of the judicial exception to a particular field of use, which links the exception to a particular type of information (i.e., a types of team and factor information received and types of scheduling information). 
Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “mere instructions to implement an abstract idea on a computer” and “generally linking the use of the judicial exception to a particular field of use”. “Mere instructions to implement an abstract idea on a computer” and “generally linking the use of the judicial exception to a particular field of use” cannot provide an inventive concept neither at Step 2A Prong 2 (in the search for a “practical application”) nor at Step 2B (the search for “sufficiently more”). Furthermore, the discussion in concerning the format of the cricket tournaments, see ¶¶ 3-6, and the audience’s dissatisfaction (the addressed problem), see ¶ 7, and the proposed solution (organizing the events by generating schedules), see ¶¶ 18, are not reflective technological/technical problem and respective solution. “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field” (see 2106.05(a)). The problem (current human organization status) and solution (newly proposed organization) addresses the non-technical problem of inappropriate organization for sporting events, such as cricket tournaments. Furthermore, the claim, besides lacking an indication of “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field” (MPEP § 2106.05(a)), also is not indicative of any of the other indications of “significantly more” discussed in MPEP §§ 2106.05(b), (c), (e), and the Vanda Memo.
Therefore, the representative claim 5 is not patent eligible.

Independent Claim 1:
	Claim 1 recites a system for performing the steps of the method in claim 5 and is ineligible for similar reasons as provided above for claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (hereinafter Graham –  US Patent Application Publication 20020059205), in view of Tsatskin (hereinafter Tsatskin – US 4842275), in further view of, Singh, Aniurudh (hereinafter Singh – Cricket Times, posted December 13, 2017, downloaded from Internet on October 7, 2021, pp.1-9), Narsimhan; Charath (hereinafter Narsimhan – US 20120157245), Bader; Silvia (hereinafter Bader – US 5992344 A), Costanzo; Peter G. et al. (hereinafter Costanzo – US 11100449 B1) and Glover; Eric J. et al. (hereinafter Glover – US 20140280240 A1).

Independent Claim 1:
Graham teaches A system for scheduling a sporting event, said system comprising: (see at least FIG. 1:100 and ¶ 34, and Graham claim 4)
a non-transitory storage device having embodied therein one or more routines operable to facilitate scheduling of the event; (see ¶ 65 – “Once the rules are selected, the scheduling routine is run in block 814”. Also see FIG. 8 and Graham claim 4 – “database”)
and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines associated with a [computer] application, wherein the one or more routines include: (see ¶ 65 – “Once the rules are selected, the scheduling routine is run in block 814” and FIG. 8 and claim 4 – “A computer system for scheduling of sports competitions comprising: a database of participants, an automated program for matching participants in games based on a set of rules and thereby creating a schedule of competition, and a display that provides scheduling information”, computer system necessary includes processor(s) for executing the instruction/routines [computer application])
a team information receive module, which when executed by the one or more processors, receives team information comprising a set of […] teams, each team comprising [a plurality of] players (the system stores team data [“team information”], that is stored in participant data 108, see ¶¶ 40-41 and FIG. 1:108, therefore, Graham teaches a form of “team information receive module”, e.g., as part of the registration process, see Abstract – “creates a website for helping registration” and FIG. 6 and ¶ 61 – “teams entered into the tournament”. The team data includes a number of players in the team, see at least ¶ 41 – “Team data may comprise…team members”, the team data necessarily includes data for multiple teams, see at least ¶ 46 – “teams are playing…against multiple teams” and multiple teams reflected in FIG. 3 and ¶ 58 – “four teams in the league”)
[…]
wherein the team information further comprises player-specific parameters indicative of performance of each of the [plurality of] players and location information for each of the set of […] teams; (team statistics being a compilation of individual statistics [player-specific parameters indicative of performance of each of the [plurality of] players], ¶ 42; such individual statistics is for example, lead goal scorer, most penalty minutes, etc., ¶ 51. The team data include team’s mailing address [location information], ¶ 41)
a grouping module, which when executed by the one or more processors, based on the team information, divides said set of […] teams into a first group and a second group to generate information concerning the first group and the second group,  […], wherein the grouping module passes the generated information to a scheduling module; (e.g., see at least FIG. 4 and ¶ 59, For example, a first group comprising a “1st Place” team and a “4th Place” team, and a second group comprising a “2nd Place” team and a “3rd Place” team. Schedules [schedules 110] with such groupings are generated by schedule creator 104, see at least FIG. 1 and ¶ 48 – “the schedule creator 104 takes all of the parameters 102 and the data from the facilities database 106 and participant database 108 and creates a schedule 110”, by applying rules 202 to competition parameters 200, see at least  FIG. 2 and ¶¶ 54-55, so the schedule creator necessarily includes a grouping module/subroutine that groups/matches teams together to compete against each other, division is “based on team information”, at least based on their placement/ranking, e.g., “1st Place”. As mentioned above, the scheduling module includes a module/submodule for grouping, furthermore, it also necessarily includes a module/submodule for scheduling, as such, it is interpreted that since the scheduling occurs based on the grouping, the grouping module passes the generated information to a scheduling module)
and the scheduling module, which when executed by the one or more processors, generates, based on the generated information, for each of the two groups, as part of first round, a match schedule, said schedule indicative of which teams play against the other in their respective group (e.g., see FIG. 4 and ¶ 59, where 1st Place and 4th Place are scheduled to play each other, and 2nd Place and 3rd Place are scheduled to play each other, and the two winners of the first round play each other for the championship. Furthermore, the example schedule in FIG. 4 includes groups 1 and 2, therefore, it is a schedule that is generated “for each of the two groups”. Division into groups and scheduling are both “based on team information”, at least based on their placement/ranking, e.g., “1st Place”.)
along with time of said play, (¶ 38 – “a schedule for a competition …parameters…include the dates, times” and Graham Claim 2 – “scheduling parameters comprise the dates and times of competition”)
each play being of a defined time period (¶ 54 – “the length of time for each event”)
[…], 
wherein the scheduling module further generates subsequent schedules (see ¶ 59 and FIG. 4, best teams compete and move on to be the “champion” if they continue to win)
[…] 
and wherein the scheduling module generates a final schedule based on [a] ranking of each team. (see final round, which leads to the champion, figs. 4 and 5 and ¶¶ 59-60)
Graham doesn’t explicitly teach that the number of teams received is “six”, and “each of the two groups comprising three teams”. However, Tsatskin teaches a way to conduct a competition by dividing six teams into two groups, each group comprising three teams (Tsatskin col 11:39-43, and col 12:22-27, see also col 2:67-3:3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Tsatskin to Graham, because this would provide Graham with the benefit of a tournament which is more equitable to competitors (see Tsatskin col 1:67-2:4).
Graham doesn’t explicitly teach: “each team getting a maximum of 10 overs for batting”. However, Singh teaches a T10 cricket league with six teams (Singh Pg 2), and Singh teaches 10 overs (Singh Pg 2). It is also generally known that T10 cricket is restricted to 10 overs (60 legal balls). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Singh to Graham, because this would provide Graham with the benefit of the brevity that T10 cricket offers.
Graham doesn’t explicitly teach: that each team comprises “12” players. However, Narsimhan teaches a game of cricket wherein each team has an equal number of about six players to about twelve players (see Narsimhan claim 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Narsimhan to Graham, because this would provide the system of Graham with the benefit of increased variety that Narsimhan’s shorter version of cricket offers (see Narsimhan ¶ 4).
Graham does not appear to expressly teach 
wherein teams of one group play against teams of other groups in an iterative manner, 
However, Bader teaches/suggests the concept of scheduling teams, in a sport’s championship tournament, by matching 1st place team from one group with 2nd place teams of another group, where the 1st and 2nd place teams from the different groups play matches in this manner until finishing the schedule for that round [iterative manner], fig. 1 and col 1:10-50.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Graham to include the concept of scheduling teams, in a sport’s championship tournament, by matching 1st place team from one group with 2nd place teams of another group, where the 1st and 2nd place teams from the different groups play matches in this manner until finishing the schedule for that round [iterative manner], as taught/suggested by Bader.
One would have been motivated to make such a combination in order to provide a flexible scheduling system that allows for specific users who prefer formatting the tournaments based on this common pattern, Bade col 1:27-39.
Graham further teaches that the team data includes team’s mailing address [location information], ¶ 41, and that statistics for each team may be consolidated across several facilities to generate statistics for regional, nationwide, or worldwide areas, ¶ 46.
Graham does not appear to directly teach 
and the team information comprising a specific factor associated with each of [the] teams, wherein the specific factor indicates a region associated with the corresponding team 
The examiner takes Official Notice that it is well-known in the art that mailing addresses typically include a region associated with an addressee, e.g., a state (region) and/or at least a country (region). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Graham to include the concept(s) of mailing addresses typically including a region associated with an addressee, e.g., a state (region) and/or at least a country (region), as taught/suggested by the Official Notice.
One would have been motivated to make such a combination in order to effectively providing a known regional statistics reference by using a region known to be included in mailing addresses, Official Notice.
Graham further teaches that statistics for each team may be consolidated across several facilities to generate statistics for regional, nationwide, or worldwide areas, ¶ 46, and that a team is ranked based on criteria/statistics (which can also be considered “metrics”), ¶ 46
Graham does not appear to expressly teach 
wherein the one or more processors are configured to automatically determine a ranking of each team based on a set of parameters, wherein the ranking for each team is determined by assigning a weight to each of the set of parameters, 
and wherein the ranking is further based on a leveling factor corresponding to skill of the players
However, Costanzo teaches/suggests the concept(s) of a system including a computer processor that calculates [automatically] weighted metrics (set of parameters) that can be normalized (leveling) combined to generate a team level performance index (Abstract and cols 1:40-43, 4:4-8). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Graham to include the concept(s) of a system including a computer processor that calculates [automatically] weighted metrics (set of parameters) that can be normalized (leveling) combined to generate a team level performance index, as taught/suggested by Costanzo.
One would have been motivated to make such a combination in order to improve the performance of the system data calculation in comparing teams with each other (Costanzo  cols 5:19-22,35-37)
Graham does not appear to expressly teach 
that the computer application is a “mobile” application . 
However, Glover  teaches/suggests the concept(s) of that mobile applications are widespread for numerous functions and purposes, including gaming, organization, and sports, ¶ 3. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Graham to include the concept(s) of that the computer application is a “mobile” application, as taught/suggested by Glover.
One would have been motivated to make such a combination in order to improve the applicability of the system by making available to widespread them of application, Glover ¶ 3.
In combination, Graham, as modified, teaches/suggests 
that the number of teams received is “six”, and “each of the two groups comprising three teams” (Graham teaches receives team information comprising a set of […] teams, as explained above. Tsatskin teaches a way to conduct a competition by dividing six teams into two groups, each group comprising three teams (Tsatskin col 11:39-43, and col 12:22-27, see also col 2:67-3:3))
“each team getting a maximum of 10 overs for batting” (Singh teaches a T10 cricket league with six teams (Singh Pg 2))
that each team comprises “12” players. (Narsimhan teaches a game of cricket wherein each team has an equal number of about six players to about twelve players (see Narsimhan claim 4))
wherein teams of one group play against teams of other groups in an iterative manner, (Graham teaches a grouping module, FIGs. 2 and 4 and ¶¶ 48 and 54-55 and 59, and a scheduling module, e.g., see FIG. 4 and ¶ 59; Bader teaches/suggests the concept of scheduling teams, in a sport’s championship tournament, by matching 1st place team from one group with 2nd place teams of another group, where the 1st and 2nd place teams from the different groups play matches in this manner until finishing the schedule for that round [iterative manner], fig. 1 and col 1:10-50)
and the team information comprising a specific factor associated with each of [the] teams, wherein the specific factor indicates a region associated with the corresponding team (Graham further teaches that the team data includes team’s mailing address [location information], ¶ 41, and that statistics for each team may be consolidated across several facilities to generate statistics for regional, nationwide, or worldwide areas, ¶ 46. Official Notice teaches that it is well-known in the art that mailing addresses typically include a region associated with an addressee, e.g., a state (region) and/or at least a country (region)).
wherein the one or more processors are configured to automatically determine a ranking of each team based on a set of parameters, wherein the ranking for each team is determined by assigning a weight to each of the set of parameters, and wherein the ranking is further based on a leveling factor corresponding to skill of the players (Graham teaches the team information further comprises player-specific parameters indicative of performance of each of the [plurality of] players, as explained above. Graham further teaches that statistics for each team may be consolidated across several facilities to generate statistics for regional, nationwide, or worldwide areas, ¶ 46, and that a team is ranked based on criteria/statistics (which can also be considered “metrics”), ¶ 46. Costanzo teaches/suggests the concept(s) of a system including a computer processor that calculates [automatically] weighted metrics (set of parameters) that can be normalized (leveling) combined to generate a team level performance index (Abstract and cols 1:40-43, 4:4-8))
that the computer application is a “mobile” application (Glover  teaches/suggests the concept(s) of that mobile applications are widespread for numerous functions and purposes, including gaming, organization, and sports, ¶ 3)

Independent Claim 5:
	Claim 5 reflects a method implemented by the system of claim 1, and is rejected based on similar rationale.

Response to Arguments
101 Rejections
Applicant's 101 arguments filed 10/11/2022 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

101 Argument 1:
	The applicant, for step 2A:Prong 1, alleges that amended claim 1 is not directed to an abstract idea but that instead it is directed to “a system for scheduling a sporting event, which enables cricket matches to be played in a fast paced novel format and thus facilitating effective management of the scheduling of the sporting event” (Amendment, Pg 4), and that such system “results in enabling multiple matches of cricket to be schedule and to be played in a fast paced novel format” (Amendment, Pg 5), and then applicant listed the various elements of the claim (Amendment, Pgs 5-6) and concludes that “independent claim 1 is not directed to an abstract idea under Prong One of Step 2A” (Amendment, Pg 6).

101 Response 1:
	The examiner respectfully disagrees with such conclusion. As reflective the 101 rejection above, none of the particular details about the claims, including even that such reflects enabling multiple matches of cricket to be schedule and to be played in a fast paced novel format, is sufficient to arrive at such conclusion (that is, at the conclusion that the claim does not recite an abstract idea). Claim 1, as drafted, still reflects a method that, under its broadest reasonable interpretation, covers steps of managing personal interactions (i.e., the personal interactions surrounding a sporting event(s)), except for the recitation of generic computer component(s)/subcomponent(s) (e.g., “computing device”, “storage device”, and “processors”). Therefore, the claim recites an abstract idea. See 101 rejection section above. Furthermore, the specification provide any details that would point to this “novel format” being anything more than an organization style for cricket tournaments (reflective of a method for organizing human activities) implemented in a computing environment (mere instructions to implement an abstract idea on a computer). 

101 Argument 2:
	The applicant, for step 2A:Prong 2, again lists features of the claim and then alleges that “the above features add meaningful limitations to the claims such as the claimed system enables multiple matches of cricket to be scheduled as per requirements of a tournament organizer and further enables cricket matches to be played in a format that keeps the audience totally involved. In this manner, the claims provide a practical application of effective scheduling of the sporting event which enables cricket matches to be played in a fast paced novel format and thus facilitating effective management of the scheduling of the sporting event, which goes beyond the abstract idea” (Amendment, Pg 7).

101 Response 2:
The examiner respectfully disagrees. In addition to reciting an abstract idea, as explained in 101 Response 1 and in the 101 rejection section above, the additional elements amount to “mere instructions to implement an abstract idea on a computer” and “generally linking the use of the judicial exception to a particular field of use” (i.e., a types of team and factor information received and types of scheduling information). See 101 rejection section above. Here, if any improvement is provided by the invention, it appears that such improvement is an improvement in how a sporting tournament is organized, and nothing more. As such, the claim(s) do not reflect meaningful limitations.

101 Argument 3:
	The applicant, under step 2B, requested that “Allowance of independent claim 1 under 35 U.S.C. § 101 is respectfully requested in view of the decision of the Court of Appeals for the Federal Circuit regarding subject matter eligibility as acknowledged by the USPTO in MPEP 2106.05(a) (DDR Holding, LLC v. Hotels.com). Based on the decision, the courts have found that improvements in technology beyond computer functionality may demonstrate patent eligibility.” (Amendment, Pg 7). 

101 Response 3:
	The examiner respectfully rejects this request. Although it is true that the courts have found that improvements in technology beyond computer functionality may demonstrate patent eligibility, concerning the instant application, the applicant has not demonstrated an improvement “in technology” beyond computer functionality, as did DDR. For instance, DDR addressed the internet-specific problem of website visitors being taken from an original webpage to a third-party advertiser’s website. The problem was addressed in DDR by the creation of a hybrid webpage that combined elements of both the original webpage and the advertiser’s webpage. The instant invention does not involve a “technical” solution that addresses a problem “in technology”, such as a solution to a specific internet problem. As such, the instant invention is not at all similar to DDR. 
	
101 Argument 4:
	The applicant also relies on the 101 arguments above to further allege the patentability of claim(s) 1 and 5. (Amendment, Pg(s) 8)

101 Response 4:
	The examiner respectfully disagrees at least for the same reasons provided in the above 101 responses and/or in the below 101 rejection section.

103 Rejections
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175